Order entered October 19, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00517-CV

                      MALCOLM JOHNSON, Appellant

                                        V.

                 VERONICA POWELL-JOHNSON, Appellee

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-12398

                                       ORDER

      We REINSTATE this appeal as the findings of fact and conclusions of law

for which we abated have been filed.

      We note that appellant’s written verification of payment for a supplemental

reporter’s record, which was ordered to be filed by October 12, 2020, has not yet

been filed. Accordingly, we ORDER appellant to file the requested verification

no later than October 26, 2020. We caution appellant that failure to file the
requested verification may result in the appeal being submitted on the record

currently before the Court. See TEX. R. APP. P. 37.3(c).

                                             /s/   KEN MOLBERG
                                                   JUSTICE